Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of the application
This office Action is in response to Applicant's Application filled on 08/12/2022. Claims 15-36 are pending for this examination. 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 09/04/2020. 

Oath/Declaration
The oath or declaration filed on 03/11/2021 is acceptable.


Election/Restrictions
Applicant’s election group I, of species I: claims 15-26, with traverse in the “Response to Election / Restriction Filed” filed on 08/12/2022 is acknowledged. 
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 15-26, drawn to a power semiconductor 

device.


Group II, claim(s) 27-36, drawn to a method of making a power semiconductor 

device.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of wherein the wide-bandgap semiconductor layer comprises an active region (AR) and a termination region (TR), the termination region (TR) laterally surrounding the active region (AR) this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Carta et al (US 2006/0214242 A1, Fig 1B, Para [0027]). Thus, restriction has been maintained.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention
Regarding Claim 15, The instant claims recites limitation “wherein a sidewall of the first recess adjacent to the active region is laterally aligned with a circumferential edge of the field plate such that in an orthogonal projection onto a plane parallel to the first main side an edge of the recess defined by an upper end of the sidewall is within less than 1 µm from the circumferential edge of the field plate” is not clear because the recess defined by an upper end is that first recess or second recess is not defined . Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.

Regarding Claim 22, The instant claims recites limitation “wherein a sidewall of the first recess adjacent to the active region is laterally aligned with a circumferential edge of the field plate such that in an orthogonal projection onto a plane parallel to the first main side an edge of the recess defined by an upper end of the sidewall is within less than 1 um from the circumferential edge of the field plate” is not clear because the recess defined by an upper end is that first recess or second recess is not defined . Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.

Claims 16-21 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency status from claims 15 and 22.

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sheppard et al (US 2006/0019435 A1; hereafter Sheppard).

Regarding claim 15. Sheppard discloses a power semiconductor device comprising:
 a wide-bandgap semiconductor layer ( Fig 3, barrier layer 22, Para [ 0039-0040], construed as wide-bandgap semiconductor layer) having a first main side and a second main side opposite to the first main side ( Fig 3, barrier layer 22, Para [ 0039-0040]), wherein the first main side and the second main side extend in a lateral direction ( Fig 3, barrier layer 22, Para [ 0039-0040]) and wherein the wide-bandgap semiconductor layer ( Fig 3, barrier layer 22, Para [ 0039-0040]) comprises an active region ( Fig 3, barrier layer 22, middle region, Para [ 0039-0040]) and a termination region  (  regions under ohmic contact 30) that laterally surrounds the active region  ( Fig 3, barrier layer 22, middle region, Para [ 0039-0040]), wherein the wide-bandgap semiconductor layer has a first recess that is recessed ( Fig 3, barrier layer 22, Para [ 0039-0040] and  right recess shows in figure IF) from the first main side in the termination region  (  regions under ohmic contact 30) and surrounds the active region ( Fig 3, barrier layer 22, middle region, Para [ 0039-0040]) and wherein the wide-bandgap semiconductor layer  (  regions under ohmic contact 30) also has a second recess  ( Fig 3, barrier layer 22, Para [ 0039-0040] and  left recess shows in figure IF) that is recessed from the first main side in the active region ( Fig 3, barrier layer 22, middle region, Para [ 0039-0040]) and is filled with an insulating material ( insulating layer 130, Para [ 0056]), a depth of the second recess being the same as a depth of the first recess ( recess depth shows figure 1F); and a field plate (  right ohmic contact 30) on the first main side of the wide-bandgap semiconductor layer ( Fig 3, barrier layer 22, Para [ 0039-0040]), the field plate exposing ( Fig 3, barrier layer 22, Para [ 0039-0040]) a first portion of the wide-bandgap semiconductor layer in the termination region  (  regions under ohmic contact 30); wherein a sidewall of the first recess  ( Fig 3, barrier layer 22, Para [ 0039-0040] and  right recess shows in figure IF) adjacent to the active region ( Fig 3, barrier layer 22, middle region, Para [ 0039-0040]) is laterally aligned with a circumferential edge of the field plate ( right ohmic contact 30) such that in an orthogonal projection onto a plane parallel to the first main side an edge of the recess ( Fig 3, barrier layer 22, Para [ 0039-0040] and  right recess shows in figure IF)  defined by an upper end of the sidewall ( Fig 3, barrier layer 22, Para [ 0039-0040] and  right recess shows in figure IF). 
But, Sheppard does not explicitly disclose an edge of the recess defined by an upper end of the sidewall is within less than 1 µm from the circumferential edge of the field plate.	However, Sheppard discloses typically, the cap layer 24 may have a thickness of from about 2 nm to about 500 nm. For example, a cap layer 24 of SiN and GaN may have a thickness of about 300 nm (Para [0043]). Thus, it is obvious that, an edge of the recess defined by an upper end of the sidewall  ( right recess  next to cap 24) is within less than 1 µm from the circumferential edge of the field plate ( ohmic contact 30).Further, the specification contains no disclosure of either the critical nature of the claimed  thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to an edge of the recess defined by an upper end of the sidewall is within less than 1 µm from the circumferential edge of the field plate, and arrives at the recited limitation for further advantages such as achieving high current capability and low dispersion (Sheppard, Para [ 0007]).


Regarding claim 16.  Sheppard discloses the power semiconductor device according to claim 15, But, Sheppard does not explicitly disclose wherein the edge of the recess defined by the upper end of the sidewall is within less than 0.5 µm from the circumferential edge of the field plate.
However, Sheppard discloses typically, the cap layer 24 may have a thickness of from about 2 nm to about 500 nm. For example, a cap layer 24 of SiN and GaN may have a thickness of about 300 nm (Para [0043]). Thus, it is obvious that, an edge of the recess defined by an upper end of the sidewall  ( right recess  next to cap 24) is within less than 0.5 µm from the circumferential edge of the field plate ( ohmic contact 30).Further, the specification contains no disclosure of either the critical nature of the claimed  thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to an edge of the recess defined by an upper end of the sidewall is within less than 0.5 µm from the circumferential edge of the field plate, and arrives at the recited limitation for further advantages such as achieving high current capability and low dispersion (Sheppard, Para [ 0007]).


Regarding claim 17.  Sheppard discloses the power semiconductor device according to claim 16, But, Sheppard does not explicitly disclose wherein the edge of the recess defined by the upper end of the sidewall is within less than 0.2 um from the circumferential edge of the field plate.  
However, Sheppard discloses typically, the cap layer 24 may have a thickness of from about 2 nm to about 500 nm. For example, a cap layer 24 of SiN and GaN may have a thickness of about 300 nm (Para [0043]). Thus, it is obvious that, an edge of the recess defined by an upper end of the sidewall  ( right recess  next to cap 24) is within less than 0.2 µm from the circumferential edge of the field plate ( ohmic contact 30).Further, the specification contains no disclosure of either the critical nature of the claimed  thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to an edge of the recess defined by an upper end of the sidewall is within less than 0.2 µm from the circumferential edge of the field plate, and arrives at the recited limitation for further advantages such as achieving high current capability and low dispersion (Sheppard, Para [ 0007]).

Regarding claim 22.  Sheppard discloses a power semiconductor device comprising: a wide-bandgap semiconductor layer ( Fig 3, barrier layer 22, Para [ 0039-0040], construed as wide-bandgap semiconductor layer) having a first main side and a second main side opposite to the first main side ( Fig 3, barrier layer 22, Para [ 0039-0040], construed as wide-bandgap semiconductor layer), wherein the first main side and the second main side extend in a lateral direction ( Fig 3, barrier layer 22, Para [ 0039-0040], construed as wide-bandgap semiconductor layer) and wherein the wide-bandgap semiconductor layer comprises an active region ( Fig 3, barrier layer 22, middle region, Para [ 0039-0040]) and a termination region  (  regions under ohmic contact 30) that laterally surrounds the active region ( Fig 3, barrier layer 22, middle region, Para [ 0039-0040]), wherein the wide-bandgap semiconductor layer has a first recess  ( Fig 3, barrier layer 22, Para [ 0039-0040] and  right recess shows in figure IF) that is recessed from the first main side in the termination region  (  regions under ohmic contact 30) and surrounds the active region ( Fig 3, barrier layer 22, middle region, Para [ 0039-0040]) and wherein the wide-bandgap semiconductor layer also has a second recess  ( Fig 3, barrier layer 22, Para [ 0039-0040] and  left recess shows in figure IF) that is recessed from the first main side in the active region  ( Fig 3, barrier layer 22, middle region, Para [ 0039-0040])  and is filled with an insulating material ( insulating layer 130, Para [ 0056]), a depth of the second recess being the same as a depth of the first recess ( recess depth shows figure 1F); a field plate  (  right ohmic contact 30) on the first main side of the wide-bandgap semiconductor layer ( Fig 3, barrier layer 22, Para [ 0039-0040]), the field plate (  right ohmic contact 30) exposing a first portion of the wide-bandgap semiconductor layer ( Fig 3, barrier layer 22, Para [ 0039-0040]) in the termination region (  regions under ohmic contact 30); and a dielectric layer ( Fig 3, insulating layer 130, Para [ 0056]) interposed between the field plate (  right ohmic contact 30) and the wide-bandgap semiconductor layer to separate the field plate from the wide-bandgap semiconductor layer ( Fig 3, barrier layer 22, Para [ 0039-0040]); wherein a sidewall of the first recess ( Fig 3, barrier layer 22, Para [ 0039-0040] and  right recess shows in figure IF)  adjacent to the active region is laterally aligned with a circumferential edge of the field plate  ( right ohmic contact 30) such that in an orthogonal projection onto a plane parallel to the first main side an edge of the recess ( Fig 3, barrier layer 22, Para [ 0039-0040] and  right recess shows in figure IF)  defined by an upper end of the sidewall ( Fig 3, barrier layer 22, Para [ 0039-0040] and  right recess shows in figure IF).  
But, Sheppard does not explicitly disclose an edge of the recess defined by an upper end of the sidewall is within less than 1 µm from the circumferential edge of the field plate.	However, Sheppard discloses typically, the cap layer 24 may have a thickness of from about 2 nm to about 500 nm. For example, a cap layer 24 of SiN and GaN may have a thickness of about 300 nm (Para [0043]). Thus, it is obvious that, an edge of the recess defined by an upper end of the sidewall  ( right recess  next to cap 24) is within less than 1 µm from the circumferential edge of the field plate ( ohmic contact 30).Further, the specification contains no disclosure of either the critical nature of the claimed  thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to an edge of the recess defined by an upper end of the sidewall is within less than 1 µm from the circumferential edge of the field plate, and arrives at the recited limitation for further advantages such as achieving high current capability and low dispersion (Sheppard, Para [ 0007]).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sheppard et al (US 2006/0019435 A1; hereafter Sheppard) in view of Cao et al (US 9887282 B2; hereafter Cao).

Regarding claim 18. Sheppard discloses the power semiconductor device according to claim 15, But, Sheppard does not explicitly disclose wherein the field plate comprises aluminum, nickel, tungsten, or chromium.  
In a similar field of endeavor, Cao discloses wherein the field plate comprises aluminum, nickel, tungsten, or chromium (Col 5, lines 5-40, ohmic contacts nickel).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Sheppard in light of Cao eaching “wherein the field plate comprises aluminum, nickel, tungsten, or chromium (Col 5, lines 5-40, ohmic contacts nickel)” for further advantage such as low ohmic contact resistance.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sheppard et al (US 2006/0019435 A1; hereafter Sheppard) in view of CHEN et al (US 2017/0338810 A1; hereafter CHEN).

Regarding claim 21. The power semiconductor device according to claim 15, But, Sheppard does not explicitly disclose wherein the wide- bandgap semiconductor layer comprises silicon carbide, gallium nitride or gallium oxide.  
In a similar field of endeavor, CHEN discloses wherein the wide- bandgap semiconductor layer comprises silicon carbide, gallium nitride or gallium oxide (Para [ 0041], barrier layer made with GaN).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Sheppard in light of CHEN teaching “wherein the wide- bandgap semiconductor layer comprises silicon carbide, gallium nitride or gallium oxide (Para [ 0041], barrier layer made with GaN)” for further advantage such as enhance device performance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898